



EXHIBIT 10.2
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (“Agreement”) is effective
as of December __, 2016, and is made by and between United Natural Foods, Inc.,
a Delaware corporation (the “Company”), and _______ (“Employee”). This Agreement
amends and restates in its entirety that certain Change in Control Agreement by
and between the Company and the Employee dated as of ___________, _____ (the
“Original Agreement”). From and after the date hereof the Original Agreement
shall be terminated. For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, including without limitation the
Employee’s willingness to continue his employment with the Company and the other
obligations of the parties hereunder, the parties hereby agree as follows:


1.Defined Terms. The following terms shall have the following definitions:


(a)the term “Act” shall mean the Securities Exchange Act of 1934, as amended to
date.


(b)the term “Affiliate” shall mean any corporation which is a subsidiary of the
Company within the definition of “subsidiary corporation” under Section 424(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).


(c)the term “Cause” shall mean the termination of the Employee’s employment with
the Company or any Affiliate due to (i) conviction of Employee under applicable
law of (A) any felony or (B) any misdemeanor involving moral turpitude, (ii)
unauthorized acts intended to result in Employee’s personal enrichment at the
material expense of the Company or its reputation, or (iii) any violation of
Employee’s duties or responsibilities to the Company which constitutes willful
misconduct or dereliction of duty, or (iv) material breach of Sections 4(a) and
(b) of this Agreement; provided however, that in the case of circumstances
described in this definition, the nature of the circumstances shall be set forth
with reasonable particularity in a written notice to the Employee approved by a
majority of the membership of the Board of Directors of the Company, and the
Employee shall have twenty (20) business days following delivery of such written
notice to cure such alleged breach, provided that such breach is, in the
reasonable discretion of the Board of Directors of the Company, susceptible to a
cure and provided further that delivery of such written notice shall have been
approved by a majority of the members of the Board of Directors of the Company.


(d)the term “Change in Control” means the happening of any of the following:


(i)        any “person”, including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Act, but excluding the Company, any of its Affiliates, or
any employee benefit plan of the Company or any of its Affiliates) is or becomes
the “beneficial owner” (as defined in Rule 13(d)(3) under the Act), directly or
indirectly, of securities of the Company representing the greater of 30% or more
of the combined voting power of the Company’s then outstanding securities;


(ii)        the stockholders of the Company shall approve a definitive agreement
(1) for the merger or other business combination of the Company with or into
another corporation if (A) a majority of the directors of the surviving
corporation were not directors of the Company





--------------------------------------------------------------------------------





immediately prior to the effective date of such merger or (B) the stockholders
of the Company immediately prior to the effective date of such merger own less
than 60% of the combined voting power in the then outstanding securities in such
surviving corporation or (2) for the sale or other disposition of all or
substantially all of the assets of the Company; or


(iii)        the purchase of 30% or more of the combined voting power of the
Company’s then outstanding securities pursuant to any tender or exchange offer
made by any “person”, including a “group” (as such terms are used in Sections
13(d) and 14(d) of the Act), other than the Company, any of its Affiliates, or
any employee benefit plan of the Company or any of its Affiliates.


(e)the term “Change in Control Date” means the date on which a Change in Control
occurs. Anything in this Agreement to the contrary notwithstanding, if a Change
in Control occurs, and if the Employee’s employment with the Company is
terminated prior to the date on which the Change in Control occurs, and if it is
reasonably demonstrated by the Employee that such termination of employment (i)
was at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control or (ii) otherwise arose in connection with or in
anticipation of a Change in Control, then for all purposes of this Agreement,
the “Change of Control Date” shall mean the date immediately prior to the date
of such termination of employment.


(f)the term “Disability” shall have the meaning set forth in the then current
Company-sponsored disability plan applicable to the Employee (the “Benefit
Plan”),and no Disability shall be deemed to occur under the Benefit Plan until
the Employee meets all applicable requirements to receive benefits under the
long term disability provisions of such Benefit Plan; provided, however, in the
event that the Benefit Plan does not provide long term disability insurance
benefits then the Employee’s employment hereunder cannot be terminated for
Disability and any termination of the Employee during such a period shall
constitute a termination by the Company without Cause.


(g)the term “Equity Plan” shall mean the Company’s 2002 Stock Incentive Plan, as
amended from time to time and any other current or future plan, program or
arrangement of the Company or its Affiliates pursuant to which stock options,
restricted stock or other equity awards are made, including, but not limited to,
the Company’s 2004 Equity Incentive Plan and the Company’s 2012 Equity Incentive
Plan and the Company’s Amended and Restated 2012 Equity Incentive Plan.


(h)the term “Good Reason” shall mean, without the Employee’s express written
consent, the occurrence of any one or more of the following: (i) the assignment
of Employee to duties materially adversely inconsistent with the Employee’s
duties as of the date hereof, and failure to rescind such assignment within
thirty (30) days of receipt of notice from the Employee; (ii) a material
reduction in the Employee’s title, executive authority or reporting status;
(iii) the Company’s requirement that the Employee relocate more than fifty (50)
miles from the Employee’s then current place of employment; (iv) a reduction by
the Company in the Employee’s base salary, or the failure of the Company to pay
or cause to be paid any compensation or benefits hereunder when due or under the
terms of any plan established by the Company, and failure to restore such base
salary or make such payments within five (5) days of receipt of notice from the
Employee; (v) failure to include the Employee in any new employee benefit plans
proposed by the Company or a material reduction in the Employee’s level of
participation in any benefit plans of the Company; provided that, a Company-wide
reduction or elimination of such plans shall not give rise to a “Good Reason”
termination; or (vi) the failure of the Company to obtain a satisfactory
agreement from any successor to the Company with respect to the


2



--------------------------------------------------------------------------------





ownership of substantially all the stock or assets of the Company to assume and
agree to perform this Agreement; provided that, in each case, (A) within sixty
(60) days of the initial occurrence of the specified event the Employee has
given the Company written notice giving the Company at least thirty (30) days to
cure the Good Reason, (B) the Company has not cured the Good Reason within the
(30) thirty day period and (C) the Employee resigns within ninety (90) days from
the initial occurrence of the event giving rise to the Good Reason.


2.Change in Control Benefits.


(a)If the Employee’s employment is terminated by the Company without Cause or,
if the Employee resigns for Good Reason, and such termination or resignation
takes place on or within one (1) year after the Change in Control Date, then,
subject to any limitation imposed under applicable law and Sections 2(c) and 5
of this Agreement, so long as the Employee complies with his obligations
pursuant to Sections 4(a) and (b) of this Agreement, the Company shall pay to
the Employee (i) in a cash lump sum payment within ten (10) days of the date
that the Employee’s employment is terminated (the “Termination Date”) the
Employee’s (A) unpaid base salary earned through the Termination Date and (B)
accrued and unpaid vacation as of the Termination Date; (ii) in a cash lump sum
payment at such time as it would have been paid if the Employee had not been
terminated, any cash incentive compensation earned as of the Termination Date in
respect of the prior fiscal year which has not been paid as of the Termination
Date (collectively such unpaid base salary, accrued vacation and earned
incentive compensation, the “Accrued Amounts”); (iii) in a cash lump sum payment
an amount equal to (A) ____times the Employee’s base salary as in effect on the
Termination Date; plus (B) an amount equal to ____ times the Employee’s annual
cash incentive payment payable to the Employee based on performance at target
levels of performance for the fiscal year in which the Employee’s employment is
terminated, which payments pursuant to (iii)(A) and (iii)(B) shall be paid to
the Employee on the first payroll period occurring on or after the expiration of
the Severance Delay Period; and (iv) a pro rata annual cash incentive bonus
based on the number of full calendar months elapsed in the fiscal year of
termination and actual performance for such fiscal year, which amount shall be
paid at such time as it would have been paid if the Employee had not been
terminated. In addition, if the Employee’s employment is terminated by the
Company without Cause or if the Employee resigns for Good Reason, and such
termination or resignation takes place on or within one (1) year after the
Change in Control Date, then, subject to any limitations imposed under
applicable law and Sections 2(c) and 5 of this Agreement (A) any and all
unvested and unexercised stock options held by the Employee as of the Change in
Control Date shall become fully vested and exercisable as of the Change in
Control Date, (B) all restrictions shall lapse on, and Employee shall become
fully vested in all rights to, restricted stock, restricted stock units and
performance shares or units (at target level of performance unless a greater or
lesser level of performance is provided for in the award agreement evidencing
the award of such performance shares or units) granted to Employee under any
Equity Plan as of the Change in Control Date, and (C) the Company shall pay the
Employee, on first payroll period occurring on or after the expiration of the
Severance Delay Period, a lump sum amount equal to $105,000 (the “Change in
Control COBRA Amount”) that the Employee may use to procure group health plan
coverage for himself and his eligible dependents or otherwise. If the Employee
desires to elect continuation coverage the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), it shall be the sole
responsibility of the Employee (and/or other family members who are qualified
beneficiaries, as described in the COBRA election notice, and who desire COBRA
continuation coverage) to timely elect COBRA continuation coverage and timely
make all applicable premium payments therefore. The Employee acknowledges that
the Change in Control COBRA Amount is taxable to the Employee and that the
payment of the Change in Control COBRA Amount shall only be made to the extent
that the


3



--------------------------------------------------------------------------------





payment of the Change in Control COBRA Amount would not result in any excise
taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable) (collectively, such laws, the “PPACA”).
Should the Company be unable to pay the Change in Control COBRA Amount without
triggering an excise tax under the PPACA, the Company and the Employee shall use
reasonable efforts to provide a benefit to the Employee which represents the
economic equivalent of the Change in Control COBRA Amount and which does not
result in an excise tax on the Company under the PPACA, which benefit shall be
paid in a lump sum. Notwithstanding the foregoing, the vesting of equity awards
under this Section 2(a) shall not alter any previously elected payment schedule
made by the Employee under a valid deferral election form, which election form
shall continue to govern the payment of such award.


(b)In the event of termination for Cause, death or Disability, or resignation
for other than Good Reason, the Company shall be under no obligation other than
to provide the Accrued Amounts; provided, however, with respect to a termination
for Cause, the Company may withhold any compensation due to Employee as a
partial offset against any damages suffered by the Company as a result of
Employee’s actions. In addition, the Employee agrees, upon demand by the
Company, to return promptly to the Company any portion of the Accrued Amounts,
or other benefits under Section 2(a) paid, or targeted to be paid, to the
Employee based upon financial results or performance metrics later found to be
materially inaccurate. The amount to be recovered shall be equal to the excess
of the amount paid out (on a pre-tax basis) over the amount that would have been
paid out had such financial results or performance metrics been fairly stated at
the time the payout was made. The payment shall be made in such manner and on
such terms and conditions as may be required by the Company. If the Employee
fails to return such compensation promptly, the Employee agrees that the amount
of such compensation may be deducted from any and all other compensation owed to
the Employee by the Company, to the extent permitted by Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), if applicable. The
Employee acknowledges that the Company may engage in any legal or equitable
action or proceeding in order to enforce the provisions of this Section 2(b).
The provisions of this Section 2(b) shall be modified to the extent, and remain
in effect for the period, required by applicable law, including, without
limitation, any rules or regulations adopted implementing the clawback or
recoupment requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010. The Company shall be entitled, at its election, to set
off against the amount of any such payment any amounts otherwise owed to the
Employee by the Company.


(c)In the event any payments or benefits otherwise payable to the Employee,
whether or not pursuant to this Agreement, (1) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (2) but for this Section
2(c), would be subject to the excise tax imposed by Section 4999 of the Code,
then such payments and benefits will be either (x) delivered in full, or (y)
delivered as to such lesser extent that would result in no portion of such
payments and benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by the Employee on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such payments
and benefits may be taxable under Section 4999 of the Code. Unless the Company
and the Employee otherwise agree in writing, any determination required under
this Section 2(c) will be made in good faith by the Company, whose determination
will be conclusive and binding upon the Employee and the Company for all
purposes absent manifest error, and the Company shall provide the Employee with
the data and analysis supporting such determination. For purposes of


4



--------------------------------------------------------------------------------





making the calculations required by this paragraph, the Company (i) may make
reasonable assumptions and approximations concerning applicable taxes, (ii) may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, and (iii) shall take into account a
“reasonable compensation” (within the meaning of Q&A-9 and Q&A-40 to Q&A 44 of
the final regulations under Section 280G of the Code) analysis of the value of
services provided or to be provided by the Employee, including any agreement by
the Employee (if applicable) to refrain from performing services pursuant to a
covenant not to compete or similar covenant applicable to the Employee that may
then be in effect (including, without limitation, those contemplated by Section
4 of this Agreement). The Employee agrees to furnish to the Company such
information and documents as the Company may reasonably request in order to make
a determination under this provision. To the extent such aggregate parachute
payment amounts are required to be so reduced, the parachute payment amounts due
to the Employee (but no non-parachute payment amounts) shall be reduced in the
following order: (i) the parachute payments that are payable in cash shall be
reduced (if necessary, to zero) with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity, valued at full
value (rather than accelerated value) (as such values are determined under
Treasury Regulation Section 1.280G-1, Q&A 24) shall be reduced in each case in
reverse order beginning with payments or benefits which are to be paid the
furthest in time; and (iii) all other non-cash benefits not otherwise described
in clause (ii) of this Section 2(c) reduced last. In applying these principles,
any reduction or elimination of the payments shall be made in a manner
consistent with the requirements of Section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.


3.Other Benefits; Reduction in Benefits. The availability, if any, of any other
benefits shall be governed by the terms and conditions of the plans and/or
agreements under which such benefits are granted. The benefits granted under
this Agreement are in addition to, and not in limitation of, any other benefits
granted to Employee under any policy, plan and/or agreement; provided, however,
that any benefits paid to the Employee under this Agreement shall reduce any
severance or similar benefits payable to the Employee under any Company benefit
plan or arrangement, including any severance plan or agreement between the
Company and the Employee providing benefits upon the termination of Employee’s
employment with the Company similar to the benefits provided hereunder, which
reduction shall be made strictly in accordance with Section 409A including the
preservation of any applicable payment schedules.


4.Restrictive Covenants. Employee covenants with the Company as follows (as used
in this Section 4, “Company” shall include the Company and its subsidiaries and
Affiliates):


(a)Employee shall not disclose or reveal to any unauthorized person or knowingly
use for the Employee’s own benefit, any trade secret or other confidential
information relating to the Company, or to any of the businesses operated by it,
including, without limitation, any customer lists, customer needs, price and
performance information, processes, specifications, hardware, software, devices,
supply sources and characteristics, business opportunities, potential business
interests, marketing, promotional pricing and financing techniques, or other
information relating to the business of the Company, and Employee confirms that
such information constitutes the exclusive property of the Company. Such
restrictions shall not apply to information which is (i) generally available in
the industry, (ii) disclosed through no fault of Employee or (iii) required to
be disclosed pursuant to applicable law or regulation or the order of a
governmental or regulatory body (provided that the Company is given reasonable
notice of any such required disclosure). Employee agrees that Employee will
return to the Company upon request, but in any event upon termination of
employment, any physical embodiment of


5



--------------------------------------------------------------------------------





any confidential information and/or any summaries containing any confidential
information, in whole in part, in any media. For the avoidance of doubt, nothing
in this Agreement is intended to impair the Employee’s rights to make
disclosures under any applicable Federal whistleblower law.


(b)Except with the prior written consent of the Company or as directed by the
Board of Directors of the Company, or in the performance of Employee’s duties to
the Company in accordance with the terms of the Employee’s employment, Employee
covenants and agrees that during the period commencing on the date hereof and
ending on the first anniversary of the Termination Date, or upon a termination
of employment by the Company for Cause or resignation by the Employee without
Good Reason, ending on the second anniversary of the Termination Date (the
“Restricted Period”), Employee shall not engage, directly or indirectly (which
includes, without limitation, owning, managing, operating, controlling, being
employed by, giving financial assistance to, participating in or being connected
in any material way with any person or entity), anywhere in the United States,
in any activities with KeHe Distributors, LLC (or any subsidiary or Affiliated
entity thereof), any other company which is a direct competitor of the Company
and any other company that conducts any business for which the Employee is
uniquely qualified to serve as a member of senior management as a result of his
service to the Company, which for purposes of this Agreement shall mean the
following companies: C&S Wholesale Grocers, Inc., Sysco Corporation, Performance
Food Group Company and US Foods, Inc. (or any subsidiary or Affiliated entity
thereof) with respect to (i) the Company’s activities on the date hereof and/or
(ii) any activities which the Company becomes involved in during the Employee’s
term of employment; provided, however, that Employee’s ownership as a passive
investor of less than five percent (5%) of the issued and outstanding stock of a
publicly held corporation so engaged, shall not by itself be deemed to
constitute such competition. Further, during such Restricted Period, Employee
shall not act to induce any of the Company’s vendors, customers or employees to
take action which might be disadvantageous to the Company or otherwise disturb
such party’s relationship with the Company.


(c)Employee hereby acknowledges that Employee will treat as for the Company’s
sole benefit, and fully and promptly disclose and assign to the Company without
additional compensation, all ideas, information, discoveries, inventions and
improvements which are based upon or related to any confidential information
protected under Section 4(a) herein, and which are made, conceived or reduced to
practice by Employee during Employee’s employment by the Company and within one
(1) year after termination thereof. The provisions of this subsection (c) shall
apply whether such ideas, discoveries, inventions, improvements or knowledge are
conceived, made or gained by Employee alone or with others, whether during or
after usual working hours, either on or off the job, directly or indirectly
related to the Company’s business interests (including potential business
interests), and whether or not within the realm of Employee’s duties.


(d)Employee shall, upon request of the Company, but at no expense to Employee,
at any time during or after employment by the Company, sign all instruments and
documents and cooperate in such other acts reasonably required to protect rights
to the ideas, discoveries, inventions, improvements and knowledge referred to
above, including applying for, obtaining and enforcing patents and copyrights
thereon in any and all countries.


(e)The Employee recognizes that the possible restrictions on the Employee’s
activities which may occur as a result of the Employee’s performance of the
Employee’s obligations under Sections 4(a) and (b) of this Agreement are
required for the reasonable protection of the Company and its investments, and
the Employee expressly acknowledges that such restrictions are fair and
reasonable for that purpose. The Employee acknowledges that money damages would
not be an adequate or


6



--------------------------------------------------------------------------------





sufficient remedy for any breach of Sections 4(a) and (b), and that in the event
of a breach or threatened breach of Sections 4(a) and (b), the Company, in
addition to other rights and remedies existing in its favor, shall be entitled,
as a matter of right, to injunctive relief, including specific performance, from
a court of competent jurisdiction in order to enforce, or prevent any violations
of, the provisions of Sections 4(a) and (b). The terms of this Section 4(e)
shall not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including but not limited to the recovery of
damages from the Employee. If any of the provisions of this Agreement are held
to be in any respect an unreasonable restriction upon Employee then they shall
be deemed to extend only over the maximum period of time, geographic area,
and/or range of activities as to which they may be enforceable. The Employee
expressly agrees that all payments and benefits due the Employee under this
Agreement shall be subject to the Employee’s compliance with the provisions set
forth in Sections 4(a) and (b).


(f)Except with respect to any shorter term as expressly provided herein, this
Section 4 shall survive the expiration or earlier termination of Employee’s
relationship with the Company for a period of ten (10) years.


5.Release. All payments and benefits under this Agreement are conditioned on the
Employee’s executing and not revoking a release of claims against the Company,
which release must be executed, not be revoked and have become irrevocable
within sixty (60) days of the Employee’s termination or resignation (the
“Severance Delay Period”). The Employee shall not be required to release (i) any
rights the Employee has under this Agreement, (ii) any rights that Employee has
pursuant to any plan, program or agreement subject to the Employee Retirement
Security Act of 1974, as amended (“ERISA”), (iii) any rights pursuant to any
incentive or compensation plans of the Company or its Affiliates, any Equity
Plan or any rights pursuant to any award agreements issued pursuant to any
incentive or compensation plan of the Company or its Affiliates or any Equity
Plan, (iv) any rights the Employee and his beneficiaries may have to continued
medical coverage under the continuation coverage provisions of the Code, ERISA
or applicable state law or (v) any rights the Employee may have to
indemnification under state or other law or the Certificate of Incorporation or
by-laws of the Company and its affiliated companies, or under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when the Employee was a director or officer of the Company or any
affiliated company.


6.No Obligation to Seek Alternative Employment. The Employee shall not be
required to seek alternative employment during any period in which he receives
payments or benefits under Section 2(a) of this Agreement, nor shall such
payments or benefits be reduced to reflect any compensation or benefits received
by Employee from any employment which does not violate Section 4 of this
Agreement.


7.Miscellaneous. This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto. If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not held so invalid, and each such other
provision shall to the full extent consistent with law continue in force and
effect. This Agreement has been executed and delivered in the State of Rhode
Island, and its validity, interpretation, performance, and enforcement shall be
governed by the laws of said State. This Agreement contains the entire
understanding between the parties hereto and supersedes any and all prior
agreements, oral or written, on the subject matter hereof between the Company
and Employee, but it is not intended to, and does not, limit any prior, present
or future obligations of the Employee with respect to


7



--------------------------------------------------------------------------------





confidentiality, ownership of intellectual property and/or non-competition which
are greater than those set forth herein. This Agreement shall be binding upon
any successor or assign of the Company.


8.Section 409A


(a)It is intended that (i) each payment or installment of payments provided
under this Agreement is a separate “payment” for purposes of Section 409A
(“Section 409A”) of the Code, and (ii) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A,
including those provided under Treasury Regulations 1.409A-1(b)(4) (regarding
short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two (2)
year exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary herein, if (i) on the
date of the Employee’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)), the Employee is deemed to be a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company, as determined in accordance with the Company’s “specified employee”
determination procedures, and (ii) any payments to be provided to the Employee
pursuant to this Agreement which constitute “deferred compensation” for purposes
of Section 409A and are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A if provided at the time otherwise required under this Agreement,
then such payments shall be delayed until the date that is six (6) months after
the date of the Employee’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)) or, if sooner, the date of the Employee’s
death. Any payments delayed pursuant to this Section 8(a) shall be made in a
lump sum on the first day of the seventh month following the Employee’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of the Employee’s death. In addition to the
foregoing provisions of this Section 8(a), in the event that the Change in
Control that triggers payments and benefits under Section 2(a) does not
constitute a “change in ownership,” “change in effective control,” or “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A or the lump sum payment of a portion of the amount in
Section 2(a)(iii)(A) is prohibited by Section 409A, then the payment of one year
of base salary under Section 2(a)(iii)(A) shall be paid in pro rata installments
over a one year period in accordance with the normal payroll practices of the
Company rather than as a single lump sum and the remainder shall be paid as a
lump sum in accordance with the requirements of Section 2(a) and this Section
8(a).


(b)Notwithstanding any other provision herein to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A and the Treasury Regulations promulgated
thereunder) upon or following a termination of employment unless such
termination is also a “separation from service” from the Company within the
meaning of Section 409A and Section 1.409A-1(h) of the Treasury Regulations and,
for purposes of any such provision of this Agreement, references to a
“separation,” “termination,” “termination of employment” or like terms shall
mean “separation from service.


(c)Notwithstanding any other provision herein to the contrary, in no event shall
any payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A and the Treasury Regulations promulgated thereunder be
subject to offset by any other amount unless otherwise permitted by Section 409A
of the Code.








8



--------------------------------------------------------------------------------





(d)Notwithstanding any other provision herein to the contrary, to the extent
that any reimbursement (including expense reimbursements), fringe benefit or
other, similar plan or arrangement in which the Employee participates during the
Employee’s employment with the Company or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A and the Treasury Regulations
promulgated thereunder, then such reimbursements shall be made in accordance
with Treasury Regulations 1.409A-3(i)(1)(iv) including; (i) the amount eligible
for reimbursement or payment under such plan or arrangement in one calendar year
may not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to any reimbursement or in-kind benefit may not be subject to
liquidation or exchange for another benefit.


(e)For the avoidance of doubt, any payment due under this Agreement within a
period following the Employee’s termination of employment, death, disability or
other event, shall be made on a date during such period as determined by the
Company in its sole discretion.


(f)This Agreement shall be interpreted in accordance with, and the Company and
the Employee will use their best efforts to achieve timely compliance with,
Section 409A and the Treasury Regulations and other interpretive guidance
promulgated thereunder, including without limitation any such regulations or
other guidance that may be issued after the date of this Agreement. By accepting
this Agreement, the Employee hereby agrees and acknowledges that the Company
does not make any representations with respect to the application of Section
409A to any tax, economic or legal consequences of any payments payable to the
Employee hereunder. Further, by the acceptance of this Agreement, the Employee
acknowledges that (i) the Employee has obtained independent tax advice regarding
the application of Section 409A to the payments due to the Employee hereunder,
(ii) the Employee retains full responsibility for the potential application of
Section 409A to the tax and legal consequences of payments payable to the
Employee hereunder and (iii) the Company shall not indemnify or otherwise
compensate the Employee for any violation of Section 409A that my occur in
connection with this Agreement. The parties agree to cooperate in good faith to
amend such documents and to take such actions as may be necessary or appropriate
to comply with Section 409A of the Code.


[signature block appears on the next page]


9



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the Agreement to become binding and effective as of the date and year first
written above.
 
    
        
United Natural Foods, Inc.
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
By:
 
Name:
 
 
 











10

